237



       OFFICE   OF THE AmORNEY          GENERAL     OF TEXAS
                               AUSTIN




                                                  you vi11 be ob-




                          p r o Tl8len
                                    in ll6 Ao t th e will
                          tj ta rreatou3Jr*tlremout   funA,
                          bnte a ny6ua ha lx lto Ifs emp lo ~eer
                   pensation or old-age benefita,            after
they have oearod te work Sor r&l Anthorltr.

          There 18 no ry uader 6ald Aat whereby th. tpad
euggested w 7011, if ~16 in by the e~plqeer, could be
invested or handled or dletributedr   ReSther is there any
prorlnion oontaslned In 6ald Act whioh ~0~14 matborim ym
to par fro18 it6   tia6   64   6m3~     to retbed    brplg000.
                                                                                               238




                 %lO    Lower     cOlOF%dO    RfrW      &lLuthiWitj        is   b   OOrpOrb-
aon $relItedUllderblld by riPtUe Of tit&C18 16, Seotion SQ,
0s the Btnte Constitution. It only has suah express or im-
plied   porera         as   it   is   gvan   by   the   stbtute       or    Qonstitution.

          In the law creating said AuthorifJ there 18 no
gpeoifio authorizationSor it to orefate b retirement fund
for its employees.
           On the question o? implied authority, the law is
well stated in PWsbee to OcConnOr, City Treasurer, 7 Pao.
(3) 3l&, wherein the City of Beverly Hills, Callfornis,nbs
enjoined from paying b warrant In favor of the PaciNe Mutual
WPe Ins. Co. for the premium &ue upon an insurance policy is-
sued by said aoqauy to Charles C. Heir, an employee of said
05ty.   Zho City of Boverlp hills had passed sn ordinancs
vh%ch provided for the emotion and operation   of an iasurance
plan  OnJ pension fund sor elaployeesoi said o&Q. The ordl-
oance provided for insurance and a uait  of pension at age of
63 fur oath employee, depoodent upon the amount of his rommor-
ation and the length of his serriC0 with tho city. In holding
maCi ordlnbnce void, the court used tais lasguaget


                 '(l-4) Tho prab question inrolred in this
        appobl Is shethor the oity    of Beverly rills had
        the over to pass the ordinance axed inour the
        liab P Uty in question.    Conoeding that the aity
        had no oxpress poser to do so, appellant contends
        that It botad NlWn its implied powers1 but In
        our Opinion this oontention cannot be sustained.
        It Is fundamentrl thbt a municipal oorporbtion
        08x1exercise only such powers as hare been con-
        ferred upon it by the Constitution,the general
        lbws,~or its cwn charter provisions, d       that
        the language purporting to define its powers
        mst bo strictly 4onstrued.   * * l . The roll-
        settled rule by which the povors of a mniclpal
        corporationere to be sotasuredis stated in Ml-
        10x1on Mmicipal Corporations (6th Ed.) rolum      1,
        3 237  as followsr IIt is a general osd urrdis-
        puted  prcpositica of 18w that b mnlcipal corpora-
        tion    FOSSssEeS     and  oILU sxeroise            the   follOtiq
        pOWer6,     ati   110 OthWSI   those granted in
                                         First,
        express words; seoonci,those ueoessarily or fair-
        ly inplied in or iwideut to the powers exFrrsssl?
-0x-      Oolorb4o River lafhorlty              -   pbga    8




       @ante&;  third, thoae eSS0ntibl to the b0008-
       plimhment of the deolbrab Objects bml pur-
       p0ses Of the oorporbtion -- not simply oonven-
       tent, but iadispensahle~  Any fdr,   rebsonbble,
       substbntibl doubt concerning the edstenoe     of
       poner is resolved by the oourts bgtinst    ths
       o4rpor~tlon, antI the poTer is 4enU4.     OS
       eye- praioipbl eOrpOrbtiOn     the ohbrtor or
       statute by which it is arebted Is fts orgbnio
       abt. Ieither  the  0Orporbtion   nor its offloers
       oan   do    bat, or mbke bq controot, or lneur
                     w
       any   libbilitr, not buthorise4 thereby,   or br
       some legislbtite bat bppliebble thereto. All
       not8 beyoxnl the mope   Of the powers @bEted       bre
       YOid.’ l + 4 . Yeasure    by the foregoing    prinai-
       pies, TB bre of the opinion thbt the aity of
       Beterlj Elllm ran without power, ei+Aer express
       or implied, to pbss bn ordiname proriding for
       bn insurame    plan bn4 penslon fXzn4 for Its em-
       ployees, bn4 ran rithouf p0Ter to inour brq
       libbility Under such OrdinmOe    for  pre&mie
       upon poUeie8 issued thereunder to 84       Of ifs
       employees.    These powers wore neither exprossl~
       conferred, nor Tare they bssmg those 03eeesebr-
       lly or fbirly   lmplle4 in or imi4ent    to the
       parers expressly ybnfe4,+ nor sere they bsmg
       thore +essentinl to the naoompllshmmt      oi the
       deolbred objeots bJ3d pUp0Ses   OS the oorporb-
       tion -- not simply contenlent but lnbispensbble.+*

          82noe there 18 no express  p4mer conferred upon sbia
Authority to create 8 retirement fun4 for its employees, it
is our opinion that it cannot,  under its irapUe4 authority,
create or hbnile said fund, an4/or distribute sbmo blong the
lines suggest04 In your letter, and the exhibits thereto bt-
tbched.
                     ,,:----.:.
                             .
                 f
                     y;<.:
                         ,zp
                           I, ./          Yours terf            tru.4
                 !i'c2'<2,
                        ::,j    ~ i:
                     'r:."" '.>,;j     :Tr"Rx                           ;I-
                  \ ,.;~~,y,~~,i
                 vu\.\
                    \;.. .:.'
                                                           Gee, W. Baraus
                          7-5 23) 1942                          Asslstbnt
GW&-Ml           *Fp;y3~~.u '-